Plaintiff-wife recovered a judgment for personal injuries and her husband recovered a judgment for loss of services and medical expenses. Judgments of the City Court of Yonkers reversed on the law and the facts, with costs, and complaints dismissed on the law, with costs. The plaintiff-wife was injured when she slipped on a step leading from the porch into the inner hallway of a building where she was a tenant. The claimed defect is that the step was defective and dangerous in that it was worn and smooth. The defect was so slight and of such a character that a reasonably careful and prudent landlord could not have been expected to foresee that the step was dangerous. There is no proof of any previous accident. Under the circumstances, no actionable negligence was established. (Charanis v. B. H. Macy & Co., Inc., 257 App. Div. 980, and eases cited.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.